Worden, J.
Action by the appellant, against the appellee, upon a promissory note executed by the defendant to the plaintiff. Answer in two paragraphs held good on demurrer for want of sufficient facts. Issue ; trial by jury ; verdict and judgment for the defendant.
Errors are assigned which call in question the sufficiency *267of tlie paragraphs of answer, but no objection to them has been pointed out by counsel.
The only other point made is that the verdict was not sustained by the evidence. We have looked through the bill of exceptions, and are of the opinion that there was some evidence given sustaining the verdict, and that the case is not one which calls for our interference upon the facts.
The judgment below is affirmed, with costs.